
	
		II
		112th CONGRESS
		1st Session
		S. 1331
		IN THE SENATE OF THE UNITED STATES
		
			July 6, 2011
			Mr. Webb (for himself
			 and Mr. Warner) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the inclusion of Lease Sale 220 in the
		  outer Continental Shelf leasing program for fiscal years 2012–2017, to revise
		  the map for the Mid-Atlantic planning area, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Virginia Outer Continental Shelf
			 Energy Production Act of 2011.
		2.DefinitionsIn this Act:
			(1)Lease sale
			 220The term Lease Sale 220 means the sale of
			 Federal oil and gas exploration leases in the outer Continental Shelf planning
			 area located off the coast of the State.
			(2)Qualified
			 revenuesThe term qualified revenues means all
			 rentals, royalties, bonus bids, and other sums due and payable to the United
			 States under a lease sale conducted under section 3(a)(1).
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)StateThe
			 term State means the State of Virginia.
			3.Outer
			 continental shelf oil and gas leasing off the coast of the State of
			 Virginia
			(a)Authorization
			 of lease salesIn the outer
			 Continental Shelf leasing program for fiscal years 2012–2017 prepared under
			 section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344), the
			 Secretary shall—
				(1)include in the
			 schedule of proposed lease sales—
					(A)Lease Sale 220;
			 and
					(B)any areas off the
			 coast of the State that are included in the Mid-Atlantic planning area as a
			 result of the revision to the map under section 4(b); and
					(2)provide that the
			 Secretary shall not make any tract available for lease under paragraph (1) if
			 the President, in consultation with the Committees on Armed Services of the
			 Senate and the House of Representatives, determines that the lease of that
			 tract would conflict with military operations relating to national
			 security.
				(b)Disposition of
			 revenues
				(1)In
			 generalNotwithstanding section 9 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1338) and subject to the provisions of this section, for
			 each applicable fiscal year, the Secretary of the Treasury shall
			 deposit—
					(A)50 percent of any
			 qualified revenues in the general fund of the Treasury; and
					(B)50 percent of any
			 qualified revenues in a special account in the Treasury to be used for the
			 purposes described in paragraph (2).
					(2)Disposition of
			 revenues to StateOf the qualified revenues described in
			 paragraph (1)(B)—
					(A)75 percent shall
			 be disbursed to the State; and
					(B)25 percent shall
			 be used, at the discretion of the President—
						(i)to
			 enhance State land and water conservation efforts;
						(ii)to
			 improve State public transportation projects; and
						(iii)to establish
			 State alternative energy systems.
						4.Revised map of
			 the mid-atlantic planning area
			(a)Definition of
			 mid-Atlantic stateIn this section, the term Mid-Atlantic
			 State means each of the States of Delaware, North Carolina, Maryland,
			 and Virginia.
			(b)Revision of
			 mapSubject to subsection (c), the Secretary shall revise the
			 Bureau of Ocean Energy Management, Regulation and Enforcement map entitled
			 Atlantic NAD 83 Federal Outer Continental Shelf (OCS) Administrative
			 Boundaries and dated January 2010 to ensure that the square footage of
			 the leasable area in the Mid-Atlantic planning area is directly proportional to
			 the length of the tidal shoreline of the Mid-Atlantic States, as determined
			 using the information on tidal shorelines provided in the document published by
			 the National Oceanic and Atmospheric Administration entitled The
			 Coastline of the United States and numbered NOAA/PA 71046
			 (1975).
			(c)LimitationNothing
			 in this section affects the boundary of Lease Sale 220.
			
